Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meir (US 2016/0090670).

As seen at least in figure 20, Meir teaches the upper (2000) substantially as claimed including a knitted component (100) having a first surface (108) and a second surface (110), wherein the knitted component comprises at least one integrally knitted cushion region (2026) located on the second surface; wherein the cushion region comprises a plurality of non-planar structures (126) that project away from the second surface of the knitted component; wherein the cushion region is located in a rearfoot region of the upper as seen at least in figure 23. While the non-planar structures appear to project away by at least 1 mm given the relative dimension differences between the shoe, the upper, the surfaces and the non-planar structures (figures 1-8), 
Meir does not expressly set forth that the distance, i.e. height, of the non-planar structures as at least 1mm. It would have been obvious to one of ordinary skill in the art before the effective 2 given that it covers the entire heel region as seen at least in figure 23, Meir does explicitly set forth the area of at least 1,000 mm2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose different sized areas including up to the entire upper or at least 1000 mm2 in order optimize the performance of the knit cushion across specific sized areas of the relative to the entire foot structure. Regarding claims 5 and 6, the cushion region has both geometric shapes and non-geometric as seen in at least in figure 20 depending on which areas are defined as the cushion region. Regarding claim 7, the plurality of non-planar structures are separated by a plurality of base portions (128) as plainly seen at least in figure 5. Regarding claim 8, the plurality of base portions are at least partially formed from an elasticated yarn ([0105], line 5). Regarding claim 9, the plurality of non-planar structures comprises tubular knit structures as seen at least in figure 2.  Regarding claim 10, the plurality of non-planar structures have an orientation parallel to a heel centerline of the upper as seen in annotated figure 23. 

    PNG
    media_image1.png
    735
    846
    media_image1.png
    Greyscale



Regarding claim 11, the plurality of non-planar structures comprises loft portions given their tubular form.  Regarding claim 12, the plurality of non-planar structures comprises at least five non-planar structures as seen in figure 5.  Regarding claim 13, the thermoplastic polymer material comprises at least 93.5% of the weight of the knitted component since the knitted component may be entirely formed of thermoplastic polymer material as indicated at paragraph [0085], lines 1-3.  Regarding claim 14, the thermoplastic polymer material may be a .  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively 
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw